Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17113114 (reference application `114) in view of AOYAGI et al. (US 20170358711) or Odnoblyudov (US 2017030967 for claim 11).
`114 discloses all of limitations, but falls to teach substrate-less light emitting device wherein the substrate-less light-emitting device does not include any substrate.
However, AOYAGI suggests that a substrate-less light emitting device by removal of a substrate (para. 0040) & a micro-scale LED chip having a side length of ranging from 10 micrometer to 100 micrometers (para. 0064) or Odnoblyudov suggests.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `114 with a substrate-less light emitting device and a micron-scale LED chip having a side length of range from 10 micrometers to 100 micrometers (para. 0064, Fig. 1B) as taught by Lai in order to enhance micron light-emitting diodes chip that is relatively easy to manufacture and great light emitting area ratio (para. 0005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 & 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US 20130328097) in view of Bae (US 20100123166) and further in view of AOYAGI et al. (US 20170358711).
Regarding claim 1, Nakada discloses that a light-emitting device, comprising:
A layer, comprising a first type doped semiconductor layer 11 , a light-emitting layer 12 and a second type doped semiconductor layer 13, wherein the light-emitting layer 12 is disposed on a partial area of the first type doped semiconductor layer 11 and is between the first type doped semiconductor layer 11 and the second type doped semiconductor layer 13;
an insulating layer 15, covering the layer;
a first electrode pad 16; and
a second electrode pad 17 , wherein the first electrode pad and the second electrode pad are disposed on the insulating layer 15, and the first electrode pad 16 and the second electrode pad 17 are electrically connected to the first type doped semiconductor layer and the second type doped semiconductor layer, respectively (Fig. 3).
Nakada fails to teach a layer is epitaxial layer, a support layer, covering the second type doped semiconductor layer;
the support layer extends from a first position below the first electrode pad to a second position below the second electrode pad, wherein the substrate-less light-emitting device does not include any substrate.
However, Bae suggests that a plurality of transparent layers 150 that can be substituted with Nakada’s element 14 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada with substituting single layer to plurality of layers as taught by Bae in order to improve electrical property (para. 0011) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Nakada & Bae fail to teach the layer is epitaxial layer, wherein the substrate-less light-emitting device does not include any substrate.
However, AOYAGI suggests that the layer is epitaxial layer (para. 0038) and  the support layer 33 is a dielectric layer (para. 0068, insulating layer), and the substrate-less light-emitting (para. 0040, it can be removed) further comprise the second conductive pillar 31 or 32 penetrates through the insulating layer 33  wherein the substrate-less light-emitting device does not include any substrate wherein the substrate-less light-emitting device is a micron-scale LED chip having a side length of raging from 10 micrometers to 100 micrometers (para. 0033 & 0035, overlapping range).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada & Bae with the layer is epitaxial layer, wherein the substrate-less light-emitting device does not include any substrate as taught by Lee in order to enhance micron light-emitting diodes chip that is relatively easy to manufacture and great light emitting area ratio (para. 0005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
The combination of the Nakada in view of Bae & AOYAGI  disclose that the substrate-less light-emitting further comprise the second conductive pillar penetrates through the insulating layer and support layer is electrically connected to the second type doped semiconductor layer (Nakada in view of Bae & AOYAGI’s insulation layer 33 and contract penetrates insulating layer 33) 
Reclaim 2, Nakada, Bae, & AOYAGI disclose that the support layer 33 (Bae suggests a plurality of Nakada’s elements 14, AOYAGI), the second type doped semiconductor layer and the light-emitting layer have a same outer contour when viewing from atop (Nakada in view of Bae & AOYAGI).
Reclaim 3, Nakada, Bae, & AOYAGI disclose that the support layer 33, the second type doped semiconductor layer and the light-emitting layer have a same pattern when viewing from atop (Nakada in view of Bae & AOYAGI).
Reclaim 4, Nakada, Bae, & AOYAGI disclose that  the support layer comprises a bulk pattern, and the bulk pattern extends from the first position below the first electrode pad to the second position below the second electrode pad to cover a partial area of the epitaxial layer (Nakada in view of Bae & AOYAGI).
Reclaim 5, Nakada, Bae, & AOYAGI disclose that the support layer comprises a plurality of stripe patterns separated from each other, and the plurality of stripe patterns respectively extend from the first position below the first electrode pad to the second position below the second electrode pad to respectively cover a plurality of partial areas of the epitaxial layer (Nakada in view of Bae & AOYAGI).
Reclaim 6, Nakada, Bae, & AOYAGI disclose that the support layer is disposed on the same level height, and the support layer does not cover a side surface of the epitaxial layer (Nakada in view of Bae & AOYAGI) .
Reclaim 7, Nakada, Bae, & Lai disclose that the first electrode pad 17 and the second electrode pad 16 are disposed at a same level height (Nakada in view of Bae & AOYAGI).
Reclaim 8, Nakada, Bae, & AOYAGI disclose that an electrode layer, disposed on the second type doped semiconductor layer and between the second type doped semiconductor layer and the insulating layer (Nakada in view of Bae & AOYAGI).
Reclaim 9, Nakada, Bae, & AOYAGI fail to specify that a sum of the areas occupied by the support layer is at least 20% of the area between the first electrode pad and the second electrode pad.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain sum of the areas occupied by the support layer, because it would have been to obtain a certain sum of the areas occupied by the support layer to achieve better LED device.	
Reclaim 10, Nakada, Bae, & AOYAGI disclose that a first conductive pillar, penetrating through the insulating layer and electrically connected to the first type doped semiconductor layer; and
a second conductive pillar, penetrating through at least the insulating layer and electrically connected to the second type doped semiconductor layer (Nakada in view of Bae & AOYAGI).
Reclaim 12, Nakada, Bae, & AOYAGI disclose that the support layer is a conductive layer, and the second conductive pillar penetrates through the insulating layer and is electrically connected to the second type doped semiconductor layer by the support layer (Nakada in view of Bae).
Regarding claim 13, Nakada, Bae, & AOYAGI disclose that a light-emitting device, comprising:
an epitaxial layer (AOYAGI. Para. 0038), comprising a first type doped semiconductor layer 190, a light-emitting layer 192 and a second type doped semiconductor layer 196, wherein the light-emitting layer 192 is disposed on a partial area of a first surface of the first type doped semiconductor layer and is between the first type doped semiconductor layer and the second type doped semiconductor layer 196;
a support layer (Bae, para. 0011, Fig 6 or  AOYAGI’s 33 in Fig. 1B), covering a second surface of the first type doped semiconductor layer, and the second surface being opposite to the first surface;
an insulating layer 33, covering the epitaxial layer 21-22 (Nakada in view of AOYAGI);
a first electrode pad 17; and
a second electrode pad 16, wherein the first electrode pad and the second electrode pad are disposed on the insulating layer 15, and the first electrode pad 16 and the second electrode pad 17 are electrically connected to the first type doped semiconductor layer 11 and the second type doped semiconductor layer 13 respectively, and the support layer 14 (Nakada in view of Bae) extends from a first position below the first electrode pad to a second position below the second electrode pad (Fig. 2, Nakada), wherein the substrate-less light-emitting device does not include any substrate, and wherein the substrate-less light emitting device is a micron-scale LED chip having a side length of ranging from 10 micrometers to 100 micrometers (Lai, Fig. 1A).
Reclaim 14, Nakada, Bae, & AOYAGI disclose that the support layer 14 entirely covers the second surface of the first type doped semiconductor layer (Fig. 2, Nakada in view of Bae & AOYAGI).
Reclaim 15, Nakada, Bae, & AOYAGI disclose that the first electrode pad 16 and the second electrode pad 17 are disposed at a same level height (Fig. 2, Nakada in view of Bae & AOYAGI).
Reclaim 16, Nakada, Bae, & AOYAGI fail to specify that a sum of the areas occupied by the support layer is at least 20% of the area between the first electrode pad and the second electrode pad.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain sum of the areas occupied by the support layer, because it would have been to obtain a certain sum of the areas occupied by the support layer to achieve better LED device.	
Reclaim 17, Nakada, Bae, & AOYAGI disclose that a first conductive pillar, penetrating through the insulating layer and electrically connected to the first type doped semiconductor layer; and
a second conductive pillar, penetrating through at least the insulating layer and electrically connected to the second type doped semiconductor layer (Fig. 2 Nakada in view of AOYAGI’s insulating and contact structure in Fig. 1B).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US 20130328097) in view of Bae (US 20100123166) and further in view of Odnoblyudov (US 2017030967).
Nakada discloses that a light-emitting device, comprising:
A layer, comprising a first type doped semiconductor layer 11 , a light-emitting layer 12 and a second type doped semiconductor layer 13, wherein the light-emitting layer 12 is disposed on a partial area of the first type doped semiconductor layer 11 and is between the first type doped semiconductor layer 11 and the second type doped semiconductor layer 13;
an insulating layer 15, covering the layer;
a first electrode pad 16; and
a second electrode pad 17 , wherein the first electrode pad and the second electrode pad are disposed on the insulating layer 15, and the first electrode pad 16 and the second electrode pad 17 are electrically connected to the first type doped semiconductor layer and the second type doped semiconductor layer, respectively (Fig. 3).
Nakada fails to teach a layer is epitaxial layer, a support layer, covering the second type doped semiconductor layer;
the support layer extends from a first position below the first electrode pad to a second position below the second electrode pad, wherein the substrate-less light-emitting device does not include any substrate.
However, Bae suggests that a plurality of transparent layers 150 that can be substituted with Nakada’s element 14 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada with substituting single layer to plurality of layers as taught by Bae in order to improve electrical property (para. 0011) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Nakada & Bae fail to teach the layer is epitaxial layer, wherein the substrate-less light-emitting device does not include any substrate and  the support layer is a dielectric layer, and the substrate-less light-emitting further comprise the second conductive pillar penetrates through the insulating layer and the support layer is electrically connected to the second type doped semiconductor layer.
However, Odnoblyudov suggests that the layer is epitaxial layer (para. 0006) wherein the substrate-less light-emitting device does not include any substrate (para. 0086, Fig. 7) and  the support layer 163 & 250 is a dielectric layer (para. 0042) , and the substrate-less light-emitting further comprise the second conductive pillar 560E penetrates through the insulating layer 250  and the support layer 254 is electrically connected to the second type doped semiconductor layer .
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Nakada & Bae with the layer is epitaxial layer, wherein the substrate-less light-emitting device does not include any substrate and  the support layer is a dielectric layer and the substrate-less light-emitting further comprise the second conductive pillar penetrates through the insulating layer and the support layer is electrically connected to the second type doped semiconductor layer as taught by Lee in order to enhance composition quality of depositions of LEDs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Also, the combination of the prior arts discloses the substrate-less light-emitting further comprise the second conductive pillar penetrates through the insulating layer and the support layer is electrically connected to the second type doped semiconductor layer (Nakada in view of Bae & Odnoblyudov).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, & 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to rejected claim 11 under 35 U.S.C. 103, applicant argues that “the support layer is a dielectric layer”
Odnoblyudov appears to show, see Fig. 6, a supporting layer is insulation layers (para. 0042) and the substrate-less light-emitting further comprise the second conductive pillar penetrates 560E through the insulating layer 254 and the support layer 250 is electrically connected to the second type doped semiconductor layer 450B (note: a second type doped semiconductor layer is not specified).
The combination of Nakada, Bae & Odnoblyudov disclose that just adding the Odnoblyudov’s insulative supporting layer in to the Nakada’s structure teaches “a supporting layer is a dielectric layer and the substrate-less light-emitting further comprise the second conductive pillar penetrates through the insulating layer (Nakada’s) and the support layer (Odnoblyudov’s 250) is electrically connected to the second type doped semiconductor layer.
Therefore, the rejection of claim 11 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899